El Juez Asooiado SeñoR "Wole,
emitió la opinión del tribunal.
En el presente caso la prueba tiende a acreditar que un policía vio un objeto en el bolsillo del acusado y creyendo que era un revólver lo ocupó. Dicho revólver fué presen-tado como prueba contra el acusado. Alega éste como error, que la incautación fué ilegal y que la prueba no podía ser ofrecida en su contra.
Resolvimos en el caso de El Pueblo v. Cerecedo, 21 D.P.R. 56, que el hecho de ofrecerse como prueba aun una propiedad que ha sido ilegalmente ocupada, no es obligar a una persona a declarar en su contra. En ese caso la pro-piedad que se alegó fué ocupada ilegalmente eran billetes de lotería. Un caso, sin embargo, casi idéntico fué el de Chastang v. State, (83 Ala. 29) 3 Southern 304, en el cual la corte de Alabama también decidió que un revólver era ad-misible aun cuando fuera ocupado al hacerse una busca ile-gal, distinguiendo el de Boyd v. United States, 116 U. S. 616 (6 S. Ct. 524, 29 L. Ed. 746). En igual sentido se pro-nuncia el caso de State v. Turner, (82 Kan. 787, 109 Pac. 654) 136 A. S. R. 129, y nota elaborada en las páginas 135 y siguientes. El caso de Weeks v. United States, 232 U. S. 383 (34 S. Ct. 341, 58 L. Ed. 652), y 24 R. C. L., p. 718, citados por el apelante, si bien sostienen la proposición de que una persona debe estar protegida contra decomisos ile-gales, no afectan al hecho de ofrecerse como prueba pro-*233piedad que lia sido ilegalmente ocupada. La razón de la distinción, como se ve de las autoridades, es que la prueba en manera alguna es prueba del acusado.

Debe confirmarse la sentencia apelada.